Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129865                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC:129865
                                                                    COA: 261303
                                                                    Mecosta CC: 02-004875-FC
  KEVIN LAMONT ROBINSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 21, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2006                      _________________________________________
           s0320                                                               Clerk